Title: To Thomas Jefferson from Charles Willson Peale, 10 January 1809
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Jany. 10. 1809.
                  
                  I was desirous to made enquiry of the Merchant about the Packet which carried your Lamp & Bridle-bit before I wrote, I cannot be certain of the Captns. Name and the Bill of lading is mislaid or I should have had recouse to it, I hope to be able to find it by a general search amongst my different deposits within a few days.
                  I have received your favor of the 7th. instant enclosing fifty Dollars for Mr. Randolphs use. It gives me pleasure to tell you that he is prudent in his whole conduct, and in my humble opinion makes rapid progress in acquirements of Anatomical knowledge, this must be the consequence from his great fondness and continual application to that study, he certainly will become an able Physician by the opportunity of seeing the treatment of diseases by a judicious Practicioner, (if such can be found who will candidly speak of the difficiency of the medical art) & who can humour the follies of men, & coox them to good habits, and give as little of drugs as possible.
                  I have begun to study what can be done to improve your Polygraph, when it is done I shall leave it your choise to take either one or the other, That made for my use has more expence of materials & work than this and has some advantages; that of writing, if wanted on larger paper, but being more complicated gives more care & trouble in the use of it, had this been made to receive the two sheets within the Gallows, and with one Inch more heigth of the Gallows the perpendicular moovement would be less constrained and more true. I intend to raise it by cuting half an Inch into the top, which will still leave a sufficient thickness for strength.—I have just heard that home made Cloath may now be had at the manufactory Store at 10$ 
                     Per yard, I presume that is of fine quality, perhaps of Col Humphries’s manufacture. I will enquire, & if so, reserve as much as will be sufficient for a pr. of small-cloaths in case you should want it. 
                  With due respect your friend
                  
                     C W Peale 
                     
                  
               